SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

619
CAF 15-00635
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF LANCE CARROLL,
PETITIONER-RESPONDENT,

                    V                               MEMORANDUM AND ORDER

RICKELLE CHUGG, RESPONDENT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR RESPONDENT-APPELLANT.

KELIANN M. ARGY, ORCHARD PARK, FOR PETITIONER-RESPONDENT.

WENDY S. SISSON, ATTORNEY FOR THE CHILD, GENESEO.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered March 20, 2015 in a proceeding pursuant to Family
Court Act article 6. The order modified visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 6, respondent mother appeals from an order that modified a
prior custody order by allowing petitioner father to take the child to
a family reunion in Montana during his summer visitation with the
child. Preliminarily, we note that the issue raised by the Attorney
for the Child (AFC), i.e., that the father failed to establish a
change in circumstances, is “beyond our review,” inasmuch as the AFC
did not file a notice of appeal (Matter of Yorimar K.-M., 309 AD2d
1148, 1149; see Matter of Baxter v Borden, 122 AD3d 1417, 1418-1419,
lv denied 24 NY3d 915). Although the mother appears to adopt the
AFC’s contention, “that issue is not properly before us because it is
raised for the first time in [the mother’s] reply brief” (Yorimar K.-
M., 309 AD2d at 1149).

     Contrary to the mother’s contention, there is a sound and
substantial basis in the record for Family Court’s determination that
the child would benefit from visiting her relatives in Montana, and
the court did not abuse its discretion in allowing the father to take
her there during his summer visitation (see Matter of Russo v Carmel,
86 AD3d 952, 953, lv denied 17 NY3d 713; see also Matter of
Hermanowski v Hermanowski, 57 AD3d 777, 778).

Entered: July 1, 2016                           Frances E. Cafarell
                                                Clerk of the Court